       Case 2:19-cv-01736-GGG-KWR Document 76 Filed 10/23/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA



    KELLY HODGES                                                     CIVIL ACTION
    VERSUS                                                           NO: 19-1736
    PARKER TOWING COMPANY, INC.                                      SECTION: T (4)

                                             ORDER

         Before the Court is a Motion In Limine To Limit Certain Anticipated Testimony Of

Defendant’s Expert Witness, Robert Borison1 filed by Kelly Hodges (“Plaintiff”). Parking Towing

Company, Inc. has filed an opposition.2 For the following reasons, the Motion In Limine To Limit

Certain Anticipated Testimony Of Defendant’s Expert Witness, Robert Borison,3 is DENIED.

                                         BACKGROUND

         This action involves Plaintiff’s claim for damages resulting from injuries sustained in an

accident on December 6, 2017. Parker Towing employed Plaintiff as a deckhand aboard a tow

boat, M/V THELMA PARKER II (“Vessel”). At the time of the accident, the Vessel was stationary

along the Black Warrior River in Alabama building tow with a total of seven (7) crew members

aboard. The Vessel was building a tow of eight (8) barges and was tied off to a cell along the north

side of Black Warrior River facing south. Prior to Plaintiff’s alleged accident, the crew already

secured six of the eight barges to the tow in an “H” formation. Plaintiff alleges he suffered an

injury to his left shoulder while he was in the process of using a pelican ratchet during this tow

building process.




1
  R. Doc. 50.
2
  R. Doc. 55.
3
  R. Doc. 50.


                                                 1
         Case 2:19-cv-01736-GGG-KWR Document 76 Filed 10/23/20 Page 2 of 3




           Plaintiff has filed the instant motion to limit the testimony of Parker Towing’s proposed

expert, Robert Borison. Plaintiff contends Borison’s testimony should be limited to the two

opinions stated in his report dated September 30, 2019 because Parker Towing has not sought an

amendment to the scheduling order nor has Borison submitted any supplemental or amended report

containing any additional opinions not in the September 30th report. Plaintiff asserts that Borison

should not be allowed to testify about “maritime procedures and industry standards,” “working

with tow and ratchets,” building and breaking tow,” “responsibilities of a deckhand,” and “proper

training” because he does not offer any opinions on these topics in his report.

           Parking Towing contends that Borison’s report contains information related to each of the

subjects Plaintiff seeks to limit. Parking Towing further contends it would be impossible for

Borison to testify as to his ultimate conclusions without also testifying as to the topics at issue.

Finally, Parking Towing claims Borison’s specialized knowledge of unique maritime activities,

such as the use of a ratchet to work with tow wires and training a deckhand to do same, will assist

the trier of fact at the trial of this matter.

           Federal Rule of Evidence 26(a)(2) requires the disclosure of expert witnesses and the

preparation of a written report containing "a complete statement of all opinions the witness will

express and the basis and reasons for them." District courts have the discretion to exclude expert

reports or expert testimony when a party does not comply with the disclosure requirements of Rule

26(a)(2) in preparing an expert report and introducing expert testimony.4 In this case, the Court

finds Borison’s report properly contains a statement of all opinions Borison intends to express and

the basis and reasons for them. Borison’s report includes information on maritime procedures and

industry standards, working with tow and ratchets, building and breaking tow, responsibilities of



4
    Harmon v. Georgia Gulf Lake Charles L.L.C., 476 Fed.Appx. 31 (5th Cir.2012).


                                                         2
         Case 2:19-cv-01736-GGG-KWR Document 76 Filed 10/23/20 Page 3 of 3




a deckhand, and proper training. Therefore, it is unnecessary to prohibit Borison from testifying

about “maritime procedures and industry standards,” “working with tow and ratchets,” building

and breaking tow,” “responsibilities of a deckhand,” and “proper training” as requested by the

Plaintiff. Plaintiff can explore any issues with Borison’s testimony on cross-examination at trial.

                                          CONCLUSION

           For the foregoing reasons, IT IS ORDERED that the Motion In Limine To Limit Certain

Anticipated Testimony Of Defendant’s Expert Witness, Robert Borison,5 is DENIED.

           New Orleans, Louisiana, on this 23rd day of October, 2020.



                                                       GREG GERARD GUIDRY
                                                     UNITED STATES DISTRICT JUDGE




5
    R. Doc. 50.


                                                 3
